Case 1:19-cv-00519-LMM Document 15-1 Filed 06/11/19 Page 1 of 8
Case 1:19-cv-00519-LMM Document 15-1 Filed 06/11/19 Page 2 of 8
Case 1:19-cv-00519-LMM Document 15-1 Filed 06/11/19 Page 3 of 8
Case 1:19-cv-00519-LMM Document 15-1 Filed 06/11/19 Page 4 of 8
Case 1:19-cv-00519-LMM Document 15-1 Filed 06/11/19 Page 5 of 8
Case 1:19-cv-00519-LMM Document 15-1 Filed 06/11/19 Page 6 of 8
Case 1:19-cv-00519-LMM Document 15-1 Filed 06/11/19 Page 7 of 8
Case 1:19-cv-00519-LMM Document 15-1 Filed 06/11/19 Page 8 of 8




            Dated this   ^V                       2019.




                              Marjorie Clark


                              and


                              Georgia Spine & Orthopaedics of Atlanta, LLC.



                              By:
                              Its:




                                -7-
